Citation Nr: 0418042	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  96-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts 
as secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for skin cancer as 
secondary to exposure to ionizing radiation.  

3.  Entitlement to service connection for lupus erythematosus 
as secondary to exposure to ionizing radiation.  

4.  Entitlement to service connection for renal cell 
carcinoma as secondary to exposure to ionizing radiation.  

5.  Entitlement to service connection for lung cancer as 
secondary to exposure to ionizing radiation.  

6.  Entitlement to an increased (compensable) disability 
evaluation for diabetes mellitus.

7.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, currently rated as 100 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from September 1954 
to September 1974.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 1998, the issues under 
consideration included entitlement to service connection for 
bilateral cataracts, skin cancer, and lupus erythematosus, 
each claimed as secondary to exposure to ionizing radiation; 
entitlement to an increased disability evaluation for 
coronary artery disease with hypertension, then evaluated as 
30 percent disabling; and entitlement to an increased 
(compensable) disability evaluation for diabetes mellitus.  

In the November 1998 Board decision, these issues were 
remanded to the Department of Veterans Affairs (VA), St. 
Louis, Missouri, Regional Office (RO) for additional 
development and readjudication.  In the same decision, the 
issues of entitlement to service connection for renal cell 
carcinoma and lung cancer, both claimed as secondary to 
exposure to ionizing radiation, were identified as 
necessitating a remand to the RO for the issuance of a 
statement of the case.  During the course of the requested 
development those issues were ultimately perfected for 
appeal.  
In a January 2004 rating decision, the disability evaluation 
of service-connected coronary artery disease with 
hypertension was increased to a 100 percent rating, effective 
from April 1, 2003.  The assignment of the 100 percent 
scheduler rating is considered a full grant of the benefit 
sought on appeal.  As such, the issue of entitlement to an 
increased disability for coronary artery disease with 
hypertension is no longer in appellate status and requires 
dismissal as shown below.  

As to the issues of entitlement to service connection for 
bilateral cataracts, skin cancer, lupus erythematosus, renal 
cell carcinoma, and lung cancer, each claimed as secondary to 
exposure to ionizing radiation, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim of entitlement 
to an increased (compensable) disability evaluation for 
diabetes mellitus.  All evidence necessary for review of the 
issue considered herein on appeal has been obtained, and VA 
has satisfied the duty to notify the appellant of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate it.

2.  No medical management, including restricted diet, has 
been recommended or is being done for the veteran's diabetes 
mellitus and he currently has no manifested symptoms of the 
disease.

3.  The RO has granted the veteran a 100 percent schedular 
evaluation for coronary artery disease with hypertension.

4.  There is no longer a controversy regarding the claim of 
entitlement to an increased disability evaluation for 
coronary artery disease with hypertension as the RO's grant 
of a 100 percent schedular evaluation resolves the issue 
raised on appeal; nonetheless, the Board is required to 
provide reasons and bases for its determination.  Zp v. 
Brown, 8 Vet. App. 303 (1995).


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for diabetes 
mellitus have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.655, 4.1, 4.2, 4.7, 4.31, 4.119, Diagnostic Code 7913 
(1995) and (2003).

2.  There is no longer an issue of fact or law pertaining to 
the claim of entitlement to an increased disability 
evaluation for coronary artery disease with hypertension, for 
which a 100 percent evaluation has been assigned, and hence, 
it is not a viable issue for appellate consideration by the 
Board.  38 U.S.C.A. §§ 511, 5103, 5103A, 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  In filing 
his claim, the veteran clearly identified the disability in 
question and the benefits sought.  Further, he set out the 
bases for the claim, and has continued to present pertinent 
arguments supportive of his claims.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
June 1995 rating decision; February 1996 statement of the 
case; November 1998 Board remand; and January 2004 
supplemental statements of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are of record.  The RO obtained the 
veteran's VA and private treatment records as they were 
identified by him.  The veteran has given no indication that 
there are additional treatment records that would indicate 
greater diabetes mellitus pathology than is already of 
record.  Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  

In a February 2003 letter from the RO, and the January 2003 
supplemental statement of the case, the veteran was advised 
about the pertinent provisions of the VCAA, and what specific 
evidence he should submit and that VA would assist him in 
obtaining that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In correspondence and arguments submitted by them throughout 
the appeal, the veteran and his representative have evinced 
an understanding of the respective responsibilities outlined 
in Quartuccio v. Principi.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the February 2002 letter 
from the RO.  That statement indicated that the veteran had 
30 days to respond.  

It is noteworthy that additional evidence was obtained as 
recently as March 2004, long after the foregoing 30 response 
period.  It is also most significant to note that, in a 
statement submitted in April 2004, the veteran's 
representative requested the appellate review of the 
veteran's claims, indicating that no further argument would 
be presented.  There was no indication of the existence of 
additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to the initial VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that the appellant's representative has given no 
indication of additional evidence, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

It is further noted that the veteran was afforded pertinent 
VA examinations in January 1996 and May 2003.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  VA has satisfied its duties 
to inform and assist the veteran in this case.  

Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veteran Claims' (CAVC) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.

In the present case, a substantially complete application was 
received January 1995.  Thereafter, in several rating 
decisions, the issue considered herein was denied.  Only 
after that rating action was promulgated did the AOJ provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  See the references to 
the documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Statement of the Case (SOC) [or Supplemental Statement of 
the Case (SSOC)] was provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Entitlement to an increased (compensable) disability 
evaluation 
for diabetes mellitus.

The veteran seeks entitlement to a compensable disability 
evaluation for his service-connected diabetes mellitus.  
Service connection for that disorder was initially granted in 
an April 1975 rating decision and evaluated as 
noncompensable, effective from October 1, 1974, the day 
following the veteran's separation from service.  This rating 
was based upon a positive finding to a diabetic glucose 
tolerance test in service in August 1974 that had resulted in 
a diagnosis of borderline diabetes, and the report of a VA 
examination in January 1975 that revealed no endocrine system 
abnormality, and no specific diabetic diet, and resulted in a 
pertinent diagnosis of "mild adult onset diabetes mellitus, 
by history."  

The veteran filed the current claim for an increased 
evaluation for his service-connected diabetes mellitus in 
January 1995.  VA diabetes mellitus examination was conducted 
in January 1996.  The report of that examination noted that 
the veteran was on no diet, did not take insulin, and that 
his last six blood sugars had normal findings.  It was noted 
that the veteran did not have any complaints of an increased 
thirst or urination.  He did have weight loss secondary to 
chemotherapy and renal cell carcinoma.  Following 
examination, the diagnosis was that the veteran did not have 
diabetes mellitus.  

In May 2003, a second VA diabetes mellitus examination was 
conducted.  The report of that examination noted that the 
veteran denied the use of insulin or other medication for 
diabetes, and denied being on a specific diet for his 
diabetes history.  The examiner's review of the veteran's 
medical records indicated that it did not clearly document a 
diabetes diagnosis.  Following examination, the pertinent 
diagnosis was "reported history of 'borderline diabetes.'"  

A review of the veteran's extensive VA outpatient treatment 
records dated from the date of his claim in January 1995 fail 
to document the treatment of the veteran for diabetes 
mellitus.  Neither medication, insulin, nor a specific 
recommendation of a diet for the control of diabetes is 
shown.  

Outpatient VA optometry records dated in dated in October 
2003 does show a diagnoses that includes "NIDDM" (non-
insulin dependent diabetes mellitus), but it is noted within 
the context of that diagnosis that it is without retinopathy, 
bilaterally.  No other diagnosis of diabetes mellitus is 
shown in the records, other than by history.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected diabetes mellitus is 
currently evaluated as zero percent disabling under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 
Board notes that 38 C.F.R. § 4.119, Diagnostic Code 7913, 
pertaining to diabetes mellitus, was revised effective June 
6, 1996.  See 61 Fed. Reg. 20446 (May 7, 1996).  

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-3 (1991).  In the veteran's case, he 
applied for an increased disability evaluation for his 
service-connected diabetes mellitus in January 1995, and so 
the criteria for rating diabetes mellitus changed during the 
pendency of his appeal.  

Here, either the old or new rating criteria may apply, 
whichever are more favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); 
VAOPGCPREC 3-00.

Prior to June 6, 1996, the Rating Schedule provided that a 10 
percent rating is warranted for mild diabetes mellitus; 
controlled by a restricted diet, without insulin; without 
impairment of health or vigor or limitation of activity.  A 
20 percent rating is warranted for moderate diabetes 
mellitus; with moderate insulin or oral hypoglycemic agent 
dosage, and restricted (maintenance) diet; without impairment 
of health or vigor or limitation of activity.  The next 
higher rating of 40 percent is authorized for moderately 
severe diabetes mellitus; requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities. 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

On and after June 6, 1996, the Rating Schedule provides that 
a 10 percent rating is warranted for diabetes mellitus 
manageable by restricted diet only.  A 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  The next higher rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003).

The zero percent evaluation has been assigned the veteran's 
diabetes mellitus under Diagnostic Code 7913.  Under this 
diagnostic code, a 10 percent evaluation contemplates 
diabetes mellitus manageable by restricted diet only under 
the new criteria, and controlled by a restricted diet, 
without insulin; without impairment of health or vigor or 
limitation of activity, under the old criteria.  A 20 percent 
evaluation contemplates requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet under 
both the old and new criteria.  38 C.F.R. § 4.120, Diagnostic 
Code 7913.

Where, as here, the Rating Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

Review of the record reveals that a diagnosis of "borderline 
diabetes" was shown following a positive glucose test in 
service.  There was no record of the veteran being given 
medication or instructions about weight and diet at that 
time.  VA medical treatment records dated since 1995, 
including two VA diabetes mellitus examinations, showed no 
symptoms referable to the disease, and no recommendations for 
treatment, including insulin or restricted diet.  A diagnosis 
of diabetes mellitus has, for the most part, only been shown 
by history.  

In summary, no medical management, including restricted diet, 
has been recommended or is being done for the veteran's 
diabetes mellitus and he currently has no manifested symptoms 
of the disease.  Therefore, a zero percent (noncompensable) 
evaluation is the correct evaluation for the disability of 
diabetes mellitus under both the old and new criteria for the 
evaluation of that disorder.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The preponderance of the evidence is against a 
higher rating; thus, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  

In this regard, there is no indication that the veteran's 
diabetes mellitus has markedly interfered with his earning 
capacity, employment status, or has necessitated frequent 
periods of hospitalization.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


Increased Evaluation for 
Coronary Artery Disease with Hypertension

The veteran also seeks entitlement to an increased disability 
evaluation for coronary artery disease with hypertension.  In 
a January 2004 rating decision, however, the disability 
evaluation of service-connected coronary artery disease with 
hypertension was increased from a 30 percent rating to a 60 
percent rating effective May 11, 2001, and a 100 percent 
rating from April 1, 2003.  This increased rating issue was 
based upon a reopened claim, and was not one based upon a 
claim of disagreement with the initial rating assigned 
following a grant of service connection.  As such, the 
mandate of separate ratings for separate periods of time, 
outlined in Fenderson v. West, 12 Vet. App. 119 (1999) are 
not applicable.  

Consequently, the ultimate assignment of the 100 percent 
scheduler rating is considered a full grant of the benefit 
sought on appeal.  With the grant of a 100 percent scheduler 
rating for that disorder, there no longer exists any case or 
controversy as to the rating.  

A claim for an increased rating for a disability need not be 
considered when the maximum scheduler rating available has 
been granted; in this case, a schedular 100-percent rating is 
already in effect for the service-connected disability.  No 
greater benefit could be provided.  38 U.S.C.A. §§ 511, 7104, 
7105;  38 C.F.R. § 20.101 (2003).


ORDER

Entitlement to a compensable rating for diabetes mellitus is 
denied.

The appeal of the issue of entitlement to an increased 
disability evaluation for coronary artery disease with 
hypertension is dismissed.  



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).

The veteran seeks service connection for various disabilities 
claimed by him to be caused by exposure to ionizing radiation 
as a result of a 1968 B-52 plane crash at Thule Air Base in 
Greenland in which radioactive debris was disbursed.  One of 
the directives of the Board's November 1998 remand was the 
accumulation of information regarding the veteran's claimed 
exposure to radiation in order to obtain a dose estimate for 
the veteran.  

Following the accumulation of the requested information, the 
RO was directed to refer the records that had been obtained 
and the veteran's statements concerning his activities in 
service to the VA Under Secretary for Health for the 
preparation of a dose estimate, even if it resulted in a 
determination of no exposure.  Unfortunately, there is no 
indication that the veteran's claim was ever referred to the 
Under Secretary for Health.  

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2000); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional development and 
readjudication consistent with the directives posed in the 
Board's prior remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran has a current disorder at issue 
that is related to his period of service, 
in general and his alleged exposure to 
ionizing radiation in particular.  


The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran has the 
listed disorder resulting from a exposure 
to ionizing radiation in service.  

3.  If the VBA AMC determines that such 
development has been accomplished, the 
records which have been obtained and the 
veteran's statements concerning his 
activities in service should be referred 
to the Under Secretary for Health for the 
preparation of a dose estimate, which may 
include a determination of no exposure.  
If it is determined that the veteran was 
exposed to ionizing radiation, as 
claimed, the issues should be referred to 
the Under Secretary for Benefits under 38 
C.F.R. § 3.311(c) as provided by § 
3.311(b)(1). See also Wandel v. West, 11 
Vet. App. 200, 205 (1998) (holding that 
absent competent evidence of radiation 
exposure, VA is not required to forward a 
claim to Under Secretary for Benefits).

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for bilateral 
cataracts, skin cancer, lupus 
erythematosus, renal cell carcinoma, and 
lung cancer, each claimed as secondary to 
exposure to ionizing radiation.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



